133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Marquez A. MILLER, for all others similarly situated,Plaintiff--Appellant,v.Larry G. DUNKLIN, Attorney at Law;  Carolyn Staley, CircuitCounty Clerk;  Sue Newbery, Criminal JusticeCoordinator;  Morris W. Thompson,Circuit Judge, Defendants--Appellees.
No. 97-3007.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 6, 1998.Decided Jan. 27, 1998.

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Marquez A. Miller appeals the district court's1 dismissal of his 42 U.S.C. § 1983 action and the denial of his motion for relief from judgment.  After a careful review of the record and the parties' submissions on appeal, we conclude the judgment of the district court was correct.  We deny Larry G. Dunklin's motion to dismiss the appeal.


2
Accordingly, the judgment of the district court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas